department of the treasury internal_revenue_service washington d c contact person danny smith identification_number telephone number by employer_identification_number dear sir or madam this is in reference to your letter of date requesting a ruling that your grants to individuals are not taxable_expenditures within the meaning of sec_4945 of the internal_revenue_code you are exempt under sec_501 of the code and have been classified as a private_foundation within the meaning of sec_509 your stated purpose is to assist research in the field of chemistry that will produce new and useful discoveries and inventions all of which shall be made available to mankind in furtherance of your purpose you propose to make an annual award when warranted to a young scientist in recognition of his or her past research endeavors in the field of chemistry the award will be entitled b under your guidelines any c college or university may nominate one candidate for the award for any given year nominations must normally be submitted in the form of a letter from the institution where the nominated individual is a faculty_member and should include i a brief statement of the basis for the nomination including copies of the nominee's most important research publications and ii three supporting letters from individuals in the nominee’s field at least two of which come from persons at institutions other than the nominating institution to be eligible for the award a candidate i must be years of age or younger on december 31o0f the year in which nominated and ii should have spent the most recent five years doing chemical research in c your directors officers and members of your scientific advisory board are not eligible to receive the award and no individual may nominate herself or himself for the award your guidelines provide that your scientific advisory board will review all nominations that are received by you prior to the established deadline for a specific award year and that meet the nomination conditions described above the scientific advisory board will then consider all nominations based on their merit and will recommend to your board_of directors not more than three nominees the board_of directors will make the finat decision all recommendations and selections will be based on objective and nondiscriminatory criteria that are reasonably related to the purposes of the award the current monetary amount of the award is x but this amount may be increased or decreased from time to time by action of your board_of directors you have represented that the award is not intended to finance any further activities of the recipient nor is the recipient required to render any future services as a condition of receiving the award sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure includes any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or similar purposes by such individual unless such grant satisfies the advance approval requirements of sec_4945 revrul_77_380 1977_2_cb_419 holds that grants made by a private_foundation primarily in recognition of past achievement with the funds being unrestricted and not earmarked for subsequent travel or study are not taxable_expenditures within the meaning of sec_4945 your awards are for past achievement and are not intended to finance any future activity of the recipient as was the case in revrul_77_380 there are no conditions or requirements to meet subsequent to receiving an award thus the awards are not grants to individuals for travel study or similar purposes within the meaning of sec_4945 advance approval under sec_4945 is not required based on the above we rule that your grants are not taxable_expenditures within the meaning of sec_4945 of the code we are informing the chio te_ge office of this action please keep a copy of this ruling with your organization’s permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent s if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this jetter sincerely erectol v dock gerald v sack manager exempt_organizations technical group
